 In the Matter of TRUEMAN FERTILIZER COMPANY, EMPLOYERandUNITED FERTILIZER AND ALLIED WORKERS, LOCAL 2000-UNITEDTRANSPORT SERVICE EMPLOYEES-CIO, PETITIONERCaseNo. 10-RC-342.-Decided January 10,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,'a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed 2Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case,the Board finds :1.The Employer is engaged in the manufacture and sale of com-mercial fertilizer at its Jacksonville,Florida, plant.Its plant con-sists of a combination warehouse and factory,employing as many as55 employees during the peak season(November to April) and asfew as 12 employees during the off season.The raw materials are,The Employer moves to dismissthe petitionon the ground that it is vague, indefinite,and uncertainin that itdoes not disclosewho the Petitioner is.The motionisdenied.It is clear from the record that United Fertilizer and Allied Workers, Local 2000, is thePetitioner in thismatterItis a constituent member ofUnited TiansportService Em-ployees which, in turn,isaffiliated with Congress of Industrial OrganizationsWe findno merit in the contentionthat UnitedTransportService Employees and the CIO arePetitionersjointly with Local2000We findthat the petitionis sufficiently definite andeffective upon which to base an investigation concerning the representation of employeesof the Employer.2 The Employer'smotions to dismissthe petition on the severalgroundsthat : (a) itdoes not appear on the face of the petitionthat the Petitioneris in compliance;(b) thePetitioner was not in compliance at the time of filing the petition,as required by Section9 (f), (g), and(h) of the Act;and (c)that the Petitioneris not now in compliance withthe Act, arewithout merit and are hereby denied.Whether aunion has complied withthe affidavitand filing requirementsof the Act isa matter to be determined administrativelyby the Boardand may notbe litigated by the partiesMatter of Baldwin LocomotiveWorks,76 N.L. R B. 922.We are satisfiedthat the compliancerequirementsof the Acthavein fact been met*Chairman Herzog and Members Houston and Gray.81 N. L.R. B., No. 13.72 TRUEMAN FERTILIZER COMPANY73manufactured into fertilizer by a process of pulverizing,mixing, andscreening.During the 12-month period ending September 30, 1948,the Employer purchased 10,276 tons of raw material, valued at$297,000, from outside the State of Florida. It purchased, duringthis period, 8,950 tons of raw materials, valued at $105,000, fromwithin the State of Florida.During this 12-month period the Em-ployer sold 17,375 tons of fertilizer, valued at $752,000, wholly withinthe State of Florida.Contrary to the contentions of the Employer, we find, as in anearlier proceeding involving its employees,' that the Employer is en-gaged in commerce within the meaning of the Act; and that it willeffectuate the policies of the Act to assert jurisdiction in this case.2.The labor organization named below claims to represent em-ployees of the Employer 43.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1), and Section 2 (6) and (7) of the Act.54.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer's Jack-sonville, Florida, fertilizer plant, excluding office, clerical, and pro-'Matter of Trueman FertilizerCompany,73N L I2 B. 1235'The Employermoves to dismissthe petition on theground thatthe Petitioner is not alabor organizationwithin themeaning ofSection 2 (5) of the Act.The Petitioner is acharteredlocal of United Transport ServiceEmployees,CIO.It admits employees tomembership for the purposes of bargainingwith theiremployers relative to wages,hours,and otherworkingconditionsThe motion to dismiss is denied.5 The Employer contends that no questionconcerningrepresentationexists because thePetitioner is already the certifiedbargainingrepresentativefoi its employeesIt basesthis contention upon the Board's prior certificationof UnitedFertilizerand Allied Workersof America in theearlier representationproceeding cited above,issued onMay 31, 1947.The presentPetitioner, formerlyknown asUnited Fertilizer and AlliedWorkers ofAmerica, affiliated with UnitedTransportServiceEmployeesin May, 1948, at which time itchanged its nameto United Fertilizerand Allied Workers,Local 2000.It has kept thesame membership and retains the same officers.The Employer presentlyrefuses torecognizethe Petitioneras the bargainingagent forits employees despite the prior certi-fication bythe BoardA questionconcerning representation therefore existsInasmuchas there has been no valid election held amongthe employees within thepreceding 12-monthperiod, theprior certification,more than ayear old, does not bar thepresent pro-ceedingfor a determination of representatives.The Employer moves to dismiss the petitionon the furtherground that the Petitionermade no claim upon it for recognitionprior to thefiling of the petition,contending thatthe letterreceivedby it from United TransportService Employees did not constitute ademand for recognition.We find it unnecessaryto determine whether theletterwas ademand for recognition inasmuch as the Employer refused,at the hearing,to recognize thePetitioner.It is sufficient that the petitioning Union's status as a bargaining representa-tive is disputed as of thedate of thehearing and that recognition depends upon certifica-tion by theBoard.MatterofAdvancePattern Company,SON. L.R B. 29 (onreconsideration). 74DECISIONSOF NATIONALLABOR RELATIONS BOARDfessional employees, guards, and all supervisors within the meaningof the Act .6DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were inor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by United Fertilizer and Allied Workers,Local 2000-United Transport Service Employees-CIO.9The unit herein found appropriate is the unit found appropriate in the earlier pro-ceeding.